         Case 1:19-cr-00696-PAE Document 261 Filed 08/13/21 Page 1 of 1




                                   Schlam Stone & Dolan LLP
                                         26 Broadway
                                   New York, New York 10004
                                        (212) 344-5400

August 13, 2021

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Ari Teman, 19 CR 696 (PAE)

Dear Judge Engelmayer:

I write to advise the Court of a development on the issue of Mr. Teman’s restitution.

I heard yesterday from one of the depositors from whom I previously had not heard about
transferring his deposit to the Clerk of the Court. He also consents to the transfer provided that
the money will be held subject to the outcome of Mr. Teman’s appeal.

Thus, the only remaining person from whom I have not heard is a lawyer who is holding $65,000
for his client (one of the five depositors). My surmise is that the lawyer has not responded to my
messages because he is away, perhaps out of the country.

For these reasons, the Court may elect to require the full amount of restitution minus $65,000 to
be deposited with the Clerk subject to the outcome of the appeal and afford additional time,
perhaps into September, to see if this lawyer will also consent.

Respectfully submitted,

Andrew J. Frisch
Andrew J. Frisch

cc: United States Attorney’s Office
